                               Case 1:19-cv-09439-PKC Document 194 Filed 02/14/20 Page 1 of 3

                                     SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
                                                                  FOUR TIMES SQUARE
                                                                                                                               FIRM/AFFILIATE OFFICES
                                                                NEW YORK 10036-6522                                                  BOSTON
                                                                                                                                     CHICAGO
                                                                    TEL: (212) 735-3000                                             HOUSTON
                                                                                                                                  LOS ANGELES
   DIRECT DIAL.                                                     FAX: (212) 735-2000                                             PALO ALTO
                                                                                                                                 WASHINGTON, D.C.
(212)   735-2129                                                      www.skadden.com                                              WILMINGTON
   DIRECT FAX
(917)   777-2     1 29                                                                                                                BEIJING
   EMAIL ADDRESS                                                                                                                    BRUSSELS
ALEXANDER. DRYLEWSKI@SKADDEN . COM                                                                                                  FRANKFURT
                                                                                                                                    HONG KONG
                                                                                                                                      LONDON
                                                                                February 14, 2020                                    MOSCOW
                                                                                                                                      MUNICH
                         VIA ECF                                                                                                       PARIS
                                                                                                                                    SAO PAULO
                         The Hon. P. Kevin Castel                                                                                      SEOUL
                                                                                                                                    SHANGHAI
                         United States District Judge                                                                               SINGAPORE

                         Southern District of New York                                                                                 TOKYO
                                                                                                                                     TORONTO

                         500 Pearl Street
                         New York, NY 10007-1312

                                           RE:      SEC v. Telegram, et al., No. 19-cv-9439(PKC) (S.D.N.Y.)

                         Dear Judge Castel:

                                  Pursuant to the Court's Order (ECF No. 183), we respectfully write in response to the
                         February 10, 2020 letter submitted by Plaintiff Securities and Exchange Commission
                         ("SEC"). The SEC's letter seeks to create a material issue of fact where none exists by
                         highlighting out-of-context deposition testimony by John Hyman and issues that are irrelevant
                         to the legal questions in this case.

                         Telegram's Statements About its Development Team Are Irrelevant Under Howey

                                  First, the SEC asserts that Mr. Hyman confirmed that Telegram's development team
                         was a "major selling point in the offerings." It should come as no surprise that the bona fides
                         of Telegram's development team would be discussed in the context of the Private Placement,
                         which Defendants expressly treated as a securities offering and whereby Telegram committed
                         to attempt to build the TON Blockchain with investors' funds. (Def. Opp. Br. 21.)1 Even
                         assuming such statements are relevant to what/it/tire Gram purchasers will expect following
                         launch of the blockchain       i.e., after all of Defendants' promises under the Purchase
                         Agreements have terminated (JX11 §7.1(a))            the SEC does not explain why they
                         meaningfully differ from the way any other manufacturer of a consumer product may tout its
                         ability to make a useful and desirable product.

                         The SEC's Position Regarding When Grams Were "Sold" Is Irrelevant and Incorrect

                                Second, the SEC argues that Mr. Hyman's testimony supports its view that Defendants
                         "sold" Grams to investors in 2018. This is factually inaccurate and legally irrelevant. (See
                         Def. SJ Br. 7; Def. Opp. Br. 12-16; Def. Reply Br. 1.) Putting that aside, Mr. Hyman's
                         testimony does not support the SEC's contention. Although the SEC states that "Telegram
                         viewed the moment an investor signed an 'Indication of Interest' letter as the moment

                           Mr. Hyman also reconfirmed that all promotional materials were provided to private investors under
                         expectations of confidentiality, and all private investors further disclaimed any reliance on them in their Purchase
                         Agreements. (Ex. 1 at 175:3-177:23.)
      Case 1:19-cv-09439-PKC Document 194 Filed 02/14/20 Page 2 of 3

The Hon. P. Kevin Castel
February 14, 2020
Page 2


Telegram had sold Grams and the steps remaining to perfect the transaction as 'a mechanical
requirement,'" in fact, Mr. Hyman was testifying about the steps to accept the investor into
the Private Placement, including execution of the Purchase Agreements and completion of the
Know-Your-Customer process. (Def. 56.1 TT 209-212; Ex. 1 at 53:15-54:22.) That does not
mean the future creation and delivery of Grams was viewed as "mechanical" by anyone.
Rather, the private investors and Telegram took on significant risk that Telegram's team
would not be able to build a functioning TON Blockchain platform and thus deliver Grams,
let alone by the Deadline Date in the Purchase Agreements. (Def. Reply Br. 13.) These were
significant risks and contingencies that some potential purchasers chose not to assume. (Id.)

The SEC's Arguments About Liquidity and Custody Solutions Are Misplaced

        Third, the SEC asserts that "a number of investors were "committed to use Gram
Vault" for "'market making' and 'liquidity' services." This assertion, even if true, is
irrelevant. Gram Vault is an unaffiliated third party (JSF ¶4Il 183, 199, 202; see also Ex. 3,
Parekh Dep. at 104:17-106:6), and as Mr. Hyman testified, Gram Vault has offered custody
solutions to private investors who may need a cryptographic wallet to secure their Grams
upon launch, but was not a "market maker" itself (Ex. 1 at 125:15-126:4; 126:19-128:7). It
is hardly surprising that entities like Gram Vault may be looking to capitalize on the
anticipated launch of the TON Blockchain by creating their own profit-seeking businesses.
That is the entire point of the decentralized blockchain, and the incentive for parties to
develop such products and services is one reason why post-launch Grams should not be
considered "securities." (I)ef. SJ Br. 32; Def. Reply Br. 8-9, 10.) Moreover, as SEC
Commissioner Peirce has explained, liquidity and secondary trading are recognized as
"necessary" to the consumptive use of digital tokens, "both to get tokens into the hands of
people that will use them and offer developers and people who provide services on the
network a way to exchange their tokens for fiat or crypto currency." (ECF No. 177 Ex. A at
7-8; accord McKeon Ex. 1 ¶ 72 ("In order to facilitate purchases for consumptive uses, it is
important that the asset is listed at trading venues").)

The SEC's Claim that Telegram Sold Grams to "Underwriters" Is Unfounded

        Fourth, the SEC continues to fail to articulate how a finder's fee agreement turns a
party into an "underwriter." As the record reflects, these agreements were used to help
Telegram replace some Purchase Agreements that had fallen through after they were
executed, (Ex. 2 Durov Dep. at 170:5-171:12), and permitted the finder to identify potential
investors located only in agreed-upon jurisdictions (which excluded the U.S.) subject to all
applicable laws and regulations. (PX112; PX138; PX174.) As Mr. Hyman also confirmed,
"Telegram never authorized anybody, [in] Russia or anywhere else, to create marketing
materials." (Ex. 1 at 172:18-20; see also Musoff Ex. 1, Durov Depo Tr. at 176:2-7.)

The SEC's Speculation Regarding "Affiliated" Third Parties Is Incorrect and Insufficient

       Finally, the SEC claims that Mr. Hyman's testimony "confirmed" that "investors
reasonably expected third parties affiliated with Telegram to continue to make efforts on the
      Case 1:19-cv-09439-PKC Document 194 Filed 02/14/20 Page 3 of 3

The Hon. P. Kevin Castel
February 14, 2020
Page 3


TON project even after the TON ecosystem launches." There is no basis in the record to
claim that any entity mentioned in the SEC's letter is "affiliated with Telegram," let alone that
Telegram marketed such third parties' efforts to potential Gram buyers, the relevant inquiry
under Howey. To the contrary, these entities are all unaffiliated. (JSF ¶¶ 182, 199, 200, 202,
203.)2 Although the SEC attempts to connect Telegram and Gram Vault because Mr. Hyman
went to work at Gram Vault a year after leaving Telegram, Mr. Hyman testified that he "was
always very clear with people" that he "had left Telegram the year before, [and he] was
helping a couple of businesses who were looking to be involved in the [TON] ecosystem and
network." (Ex. 1 at 140:1-13.) Similarly, Telegram has explained that "TON Labs [is] an
independent company who have been assisting Telegram with the testing [of the TON
testnet]. They aren't a subsidiary or affiliate of Telegram," and TON Labs has publicly
confirmed the same. (PX110; see Ex. 3, Parekh Dep. 104:17-106:6;
https://cryptobriefing.com/telegram-ton-labs/.) In any event, TON Labs is only one of many
third party developers contributing to the TON blockchain, which has been fully tested and is
ready to launch. (See Drylewski Ex. 2, Durov Dep. at 258:9-14, 316:14-24.)

        The SEC also takes liberties with the content of Exhibit B to its letter, characterizing it
as a "June 7, 2019 email of Hyman to Telegram investor." To the contrary, this is a purely
internal email at one investor from November 2018 and does not appear to involve Mr.
Hyman at all. It also bears noting that Exhibit B undercuts the SEC's positions on summary
judgment because it reflects that: (1) some Private Placement purchasers were interested in
the consumptive use of Grams by "staking" their holdings as validators on the platform; and
(2) Defendants canceled Purchase Agreements of certain purchasers who were "busted" for
violating their contractual warranties by seeking to resell their interests in Grams.

       In sum, none of the issues raised by the SEC's letter are relevant under Howey, which
focuses on what Defendants promised purchasers. (Def. Reply at 3-4); see, e.g., Davis v. Rio
Rancho Estates, Inc., 401 F. Supp. 1045, 1050 (S.D.N.Y. 1975).3

                                                    Respectfully submitted,



                                                    Alexander C. Drylewski

cc:     All counsel of record (via ECF)




  "Blackmoon Crypto" has publicly stated that it has no relation to Ilya Perekopsky nor anyone else employed
by Telegram. (See PX107.)

3 Although the SEC suggests that it may seek to reopen depositions, any such request would be without merit.
The documents to which the SEC cites on this point appear to be incorrect, as Dkt. No. 121-2 was produced by
the SEC to Defendants and Dkt. No. 121-3 was produced by Defendants in December 2019. Defendants stand
ready to respond should the SEC formally make such a request.
